DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-30 (Original)

Allowable Subject Matter
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “a charge pump comprising: a first capacitive element having a first terminal and a second terminal; a first switch coupled between a first input node of the charge pump and the first terminal of the first capacitive element; a second switch coupled between the second terminal of the first capacitive element and a second input node of the charge pump; a third switch coupled between the first terminal of the first capacitive element and the first input voltage node of the SMPS circuit; and a fourth switch coupled between the second terminal of the first capacitive element and the second input voltage node of the SMPS circuit.”, in combination with all other elements recited in claim 1.
Claims 2-18 are also allowed as they further limit allowed claim 1.
Regarding claim 19, the prior art does/do not suggest or teach, among other claimed allowable features, “a charge pump comprising: a capacitive element having a first terminal and a second terminal, a first switch coupled between a first input node of the charge pump and the first terminal of the capacitive element; a second switch coupled between the second terminal of the capacitive element and a second input node of the charge pump; a third switch coupled between the first terminal of the capacitive element and the first input voltage node of the SMPS circuit; and a fourth switch coupled between the second terminal of the capacitive element and the second input voltage node of the SMPS circuit; and operating the power supply circuit in a second phase, different from the first phase.”, in combination with all other elements recited in claim 19.
Claims 20-25 are also allowed as they further limit allowed claim 19.
Regarding claim 26, the prior art does/do not suggest or teach, among other claimed allowable features, “a second transistor coupled to the first transistor via a first node; a third transistor coupled to the second transistor via a second node; a fourth transistor coupled to the third transistor via a third node;
a first capacitive element having a first terminal coupled to the first node; a first driver having an output coupled to a control input of the first transistor; a second driver having an output coupled to a control input of the second transistor; a third driver having an output coupled to a control input of the third transistor; and a fourth driver having an output coupled to a control input of the fourth transistor; and a charge pump coupled to at least one of the first, second, third, or fourth driver.”, in combination with all other elements recited in claim 26.
Claims 27-30 are also allowed as they further limit allowed claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2018/0006552, U.S. 2012/0212293, U.S. 2012/0313701, U.S. 6559689, U.S. 2012/0064952, U.S. 2014/0062590 and U.S. 2019/0167989.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 11, 2022